Case 1:14-cr-00399-ENV Document 699 Filed 01/18/19 Page 1 of 1 PagelD #: 6849

Criminal Notice of Appeal - Form A

NOTICE OF APPEAL

United States District Court

Eastern District of New York

Caption:
United States of America ,

 

Docket No.: 14-CR-399
Hon. Eric N. Vitaliano

 

Darren Goodrich

 

 

 

 

(District Court Judge)
Notice is hereby given that Darren Goodrich appeals to the United States Court of
Appeals for the Second Circuit from the judgment ¥ _ other |
(specify)

entered in this action on January 15, 2019
(date)

This appeal concerns: Conviction only | Sentence only ¥ Conviction & Sentence | Other |
Defendant found guilty by plea | ¥ | trial | | N/A |

Offense occurred after November 1, 19877 Yes iv) No[ — NAT

 

Date of sentence: July 12, 2018 N/A

Bail/Jail Disposition: Committed | ¥ | Not committed | | N/A|

Appellant is represented by counsel? Yes v ] No | | If yes, provide the following information:
Defendant's Counsel: Patrick Smith

 

Counsel's Address: Smith Villazor LLP

 

1700 Broadway, Suite 2801 New York, NY 10019

 

Counsel's Phone: 212-582-4400

 

Shannon Jones
United States Attorney's Office - EDNY
271 Cadman Plaza East Brooklyn, NY 11201

AUSA’s Phone: 718-254-6379 =

UWlPLLE™.

~ (Aighature

Assistant U.S. Attorney:

 

AUSA's Address:

 

 

 
